TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00460-CR







Judson David McCarthy, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 50,001, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

Appellant Judson David McCarthy was convicted following his plea of guilty to an
indictment accusing him of aggravated sexual assault.  The clerk's record contains a written
waiver of appeal signed by appellant and his attorney in open court on the day sentence was
imposed.  This document reflects a knowing and voluntary waiver of the right to appeal.  A
defendant who knowingly and intelligently waives his right to appeal may not thereafter appeal
without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976);
see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 
(Tex. Crim. App. 1974).  There is nothing in the record to indicate that appellant sought or
obtained the permission of the trial court to pursue this appeal.



The appeal is dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   August 10, 2000

Do Not Publish